U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 April 26, 2012 FILED VIA EDGAR United States Securities and Exchange Commission Division of Investment Management 100 F. Street, N.E. Washington, D.C. 20549-1004 Re: Rochdale Investment Trust (the “Trust”) File Nos. 333-47415 and 811-08685 Rochdale Large Growth Portfolio (S000005948) Rochdale Large Value Portfolio (S000005949) Rochdale Dividend & Income Portfolio (S000005953) Rochdale Intermediate Fixed Income Portfolio (S000005954) Rochdale Fixed Income Opportunities Portfolio (S000025813) Rochdale Emerging Markets Portfolio (S000032471) Dear Sir or Madam: On behalf of the Trust and pursuant to paragraph (e) of Rule 497 of the Securities Act of 1933, attached herewith for filing please find a supplement to the Trust’s Prospectus and Statement of Additional Information dated April 13, 2012, as amended, and filed as part of Post-Effective Amendment No. 37 to the Trust’s Registration Statement on March 20, 2012.The purpose of this supplement is to announce the pending acquisition of Rochdale Investment Management, LLC, the investment adviser for each of the Trust’s series, and RIM Securities, LLC, the Trust’s principal underwriter, by City National Bank. If you have any questions or require further information, do not hesitate to contact the undersigned at (414)765-6121. Sincerely, /s/ Angela L. Pingel Angela L. Pingel, Esq. for U.S. Bancorp Fund Services, LLC
